Exhibit 10.1

GENERAL MOTORS LLC

U.S. EXECUTIVE SEVERANCE PROGRAM

ARTICLE I

INTRODUCTION

General Motors LLC, herein referred to as the “Employer”, previously established
the General Motors Executive Severance Program for Executive Employees in the
United States (the “Program”). The purpose of the Program is to provide for the
payment of severance benefits to eligible executive employees of the Employer.
This Program is not intended to alter the status of any executive or participant
in the Program as an at-will employee, nor is it intended to create a contract
of employment between any executive and General Motors LLC.

ARTICLE II

AMENDMENT AND RESTATEMENT OF THE PROGRAM

Effective as of February 2, 2016, General Motors LLC amends and restates the
General Motors Executive Severance Program for Executive Employees in the United
States, renaming the Program the General Motors LLC U.S. Executive Severance
Program. With respect to any individual who separated from the Employer prior to
the effective date of this amended and restated Program, such individual will
continue to be bound by the terms of their existing separation arrangement, if
any, and such individual will have no right or claim to separation pay under
this amended and restated Program.

ARTICLE III

DEFINITIONS

As used herein, the following words and phrases shall have the meanings set
forth below unless the context clearly indicates otherwise.

3.1 “Benefits Continuation” means the continuation of a Participant’s healthcare
coverage in accordance with applicable law.

3.2 “Board” means the Board of Directors of the Company.

3.3 “Cause” means any of the following:

(a) The Executive’s commission of, or plea of guilty or no contest to, a felony;

(b) The Executive’s gross negligence or willful misconduct that is materially
injurious to the Company or any of its Subsidiaries, including but not limited
to the Employer; or

(c) The Executive’s material violation of state or Federal securities law.



--------------------------------------------------------------------------------

3.4 “Change in Control” means the occurrence of any one or more of the following
events:

(a) Any Person other than an Excluded Person, directly or indirectly, becomes
the “beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company constituting more than 40 percent of the total
combined voting power of the Company’s Voting Securities outstanding; provided
that if such Person becomes the beneficial owner of 40 percent of the total
combined voting power of the Company’s outstanding Voting Securities as a result
of a sale of such securities to such Person by the Company or a repurchase of
securities by the Company, such sale or purchase by the Company shall not result
in a Change in Control; provided further, that if such Person subsequently
acquires beneficial ownership of additional Voting Securities of the Company
(other than from the Company), such subsequent acquisition shall result in a
Change in Control if such Person’s beneficial ownership of the Company’s Voting
Securities immediately following such acquisition exceeds 40 percent of the
total combined voting power of the Company’s outstanding Voting Securities;

(b) At any time during a period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board and any new member of the Board
whose election or nomination for election was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was so
approved (the “Incumbent Board”), cease for any reason to constitute a majority
of members of the Board;

(c) The consummation of a reorganization, merger or consolidation of the Company
or any of its Subsidiaries with any other corporation or entity, in each case,
unless, immediately following such reorganization, merger or consolidation, more
than 60 percent of the combined voting power and total fair market value of then
outstanding Voting Securities of the resulting corporation from such
reorganization, merger or consolidation is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the outstanding Voting Securities of the Company
immediately prior to such reorganization, merger or consolidation in
substantially the same proportion as their beneficial ownership of the Voting
Securities of the Company immediately prior to such reorganization, merger or
consolidation; or

(d) The consummation of any sale, lease, exchange or other transfer to any
Person (other than a Subsidiary or affiliate of the Company) of assets of the
Company and/or any of its Subsidiaries, in one transaction or a series of
related transactions within a 12-month period, having an

 

2



--------------------------------------------------------------------------------

aggregate fair market value of more than 50 percent of the fair market value of
the Company and its Subsidiaries immediately prior to such transaction(s).

Notwithstanding the foregoing in this Section 3.4, in no event shall a Change in
Control be deemed to have occurred (A) as a result of the formation of a Holding
Company, (B) if the Executive is part of a “group” within the meaning of
Section 13(d)(3) of the Exchange Act as in effect on the date hereof, which
consummates the Change in Control transaction, or (C) if the transaction does
not constitute a “change in ownership,” “change in effective control,” or
“change in the ownership of a substantial portion of the assets” of the Company
for purposes of Section 409A of the Code.

3.5 “Change in Control Period” means the 24-month period commencing on the
earliest to occur of the following (subject to the final paragraph of
Section 3.4):

(a) The date when the occurrence of an event described in Section 3.4 shall be
(or should have been) disclosed in a Schedule 13D or an amendment thereto or
other such similar or successor form promulgated by the U.S. Securities and
Exchange Commission, filed with the U.S. Securities and Exchange Commission;

(b) The first date on which at least a majority of the members of the Incumbent
Board described in Section 3.4(c) first cease to constitute at least a majority
of the Board; or

(c) The date on which a transaction described in Section 3.4(c) or
Section 3.4(d) of this Program closes.

3.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules, regulations and guidance thereunder. Any reference to a
provision in the Code shall include any successor provisions thereto.

3.7 “Covered Payments” has the meaning assigned to it in Section 5.4.

3.8 “Company” means General Motors Company, a Delaware corporation.

3.9 “Compensation Committee” means the Executive Compensation Committee of the
Board of Directors of the Company, or any similar committee of the Board of
Directors of the Company.

3.10 “Disability” means the Executive’s inability to engage in any gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

3.11 “Effective Date” means February 2, 2016, the effective date of the amended
and restated Program.

3.12 “Employer” means General Motors LLC.

 

3



--------------------------------------------------------------------------------

3.13 “ERISA” means the Employer Retirement Income Security Act of 1974, as
amended from time to time, and the rules, regulations and guidance thereunder.
Any reference to a provision in ERISA shall include any successor provisions
thereto.

3.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules, regulations and guidance thereunder. Any reference
to a provision in the Exchange Act shall include any successor provision
thereto.

3.15 “Excise Tax” has the meaning assigned to it in Section 5.4.

3.16 “Excluded Person” means (i) the Company, (ii) any of the Company’s
Subsidiaries, (iii) any Holding Company, (iv) any employee benefit plan of the
Company, any of its Subsidiaries or a Holding Company, or (v) any Person
organized, appointed or established by the Company, any of its Subsidiaries or a
Holding Company for or pursuant to the terms of any employee benefit plan
described in clause (iv).

3.17 “Executive” means a full-time or part-time/flex employee of the Employer
classified by the Employer as an Executive, or individuals in such other
executive-equivalent classifications as identified by the Employer who are
employed by the Employer. Individuals who are classified as “independent
contractors”, “leased employees”, “bundled service employees”, “contract
employees”, or such other similar classification, are not Executives for
purposes of the Program regardless of their status as a common law employee or
their reclassification by a court of competent jurisdiction or an administrative
agency as such.

3.18 “Good Reason” means any of the following:

(a) A material reduction of the Participant’s base salary and target incentive
compensation;

(b) An involuntary relocation of the geographic location of the Participant’s
principal place of employment by more than 100 miles; or

(c) A material diminution of the Participant’s authority, duties, or
responsibilities.

In each case, if the Participant desires to terminate his or her employment or
service with the Employer for Good Reason, he or she must first give written
notice within 90 days of the initial existence of the facts and circumstances
providing the basis for Good Reason to the Employer, and allow the Employer 60
days from the date of such notice to rectify the situation giving rise to Good
Reason, and in the absence of any such rectification, the Participant, in order
to be eligible for payments hereunder, must terminate his or her employment or
service for such Good Reason within 120 days after delivery of such written
notice.

3.19 “Holding Company” means an entity that becomes a holding company for the
Company or its businesses as part of any reorganization, merger, consolidation
or other transaction, provided that the outstanding shares of common stock of
such entity and the combined voting power of the then outstanding Voting
Securities of such entity are, immediately after such reorganization, merger,
consolidation or other transaction, beneficially owned, directly

 

4



--------------------------------------------------------------------------------

or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Voting Securities of the
Company outstanding immediately prior to such reorganization, merger,
consolidation or other transaction in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, consolidation
or other transaction, of such outstanding Voting Securities of the Company.

3.20 “Incumbent Board” has the meaning assigned to it in Section 3.4(b).

3.21 “IRS” means the Internal Revenue Service.

3.22 “Participant” means an Executive who is identified as eligible to
participate in the Program in accordance with Article IV.

3.23 “Person” means any individual or entity, including any two or more Persons
deemed to be one “person” as used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act.

3.24 “Program” means this General Motors LLC U.S. Executive Severance Program.

3.25 “Restrictive Covenant” means a restrictive covenant, such as a non-compete
or non-solicitation agreement, entered into between the Company or its
Subsidiaries, including the Employer and a Participant as a condition of receipt
of Separation Pay under this Program, which such covenant may be included in an
applicable Waiver and Release.

3.26 “Separation Pay” means the amount payable to a Participant as a result of
Participant’s Termination of Employment as described in Section 5.1.

3.27 “Structure Equity” means regularly scheduled equity grants, such as annual
grants, and does not include special, one-time or discretionary equity grants
made at the discretion of the Compensation Committee or senior management. For
purposes of clarification, annual grants of all of Performance Share Units,
Restricted Stock Units and Options under the Long-Term Incentive Plans
maintained by the Company constitute Structure Equity.

3.28 “Subsidiary” means an entity of which the Company directly or indirectly
holds all or a majority of the value of the outstanding equity interests of such
entity or a majority of the voting power with respect to the Voting Securities
of such entity.

3.29 “Termination Date” means the last day of the Participant’s active service
to the Company and its Subsidiaries, including the Employer.

3.30 “Termination of Employment” means the Participant’s cessation of employment
with the Company and its Subsidiaries, including the Employer.

3.31 “Voting Securities” means securities of a Person entitling the holder
thereof to vote in the election of the members of the board of directors of such
Person or such governing body of such Person performing a similar principal
governing function with respect to such Person.

 

5



--------------------------------------------------------------------------------

3.32 “Waiver and Release” means a validly executed waiver and release of claims
and causes of action for the benefit of the Employer and the Company and its
Subsidiaries, including their officers and directors, in the form required by
the Employer, the Company or its successors.

ARTICLE IV

ELIGIBILITY & PARTICIPATION

4.1 Eligibility and Participation. Executives with one or more years of service
who are working in the United States or who are U.S.-based executives working
for the Employer outside of the United States (e.g., ISP assignments) are
eligible to participate in the Program. In accordance with the terms of this
Program, the Company may designate executives either individually or as a class
of employees as eligible to receive Separation Pay under the Program.

An Executive will neither be entitled to participate in the Program nor to
receive Separation Pay if the Executive is subject to an individual agreement
with the Company or its Subsidiaries, including the Employer, that provides for
post-employment separation pay or benefits. For purposes of clarification only,
participation in Company or Employer-sponsored executive compensation or benefit
plans with a severance or change in control provision, such as the General
Motors Long-Term Incentive Plan or the General Motors Executive Retirement Plan,
by itself will not preclude an Executive from participation in this Program.

4.2 Duration of Participation. Once an Executive becomes a Participant in the
Program, subject to the other terms and conditions of the Program, the Executive
will remain a Participant in the Program until the first to occur of the
following:

 

  (a) The Executive’s death;

 

  (b) The Executive’s Termination of Employment due to Disability;

 

  (c) The Executive’s movement into a position that is excluded from
participation in the Program on its own or as a member of a class of employees
that is not eligible to participate in the Program, other than following a
Change in Control;

 

  (d) The Executive’s involuntary Termination of Employment by the Employer
other than by reason of the Executive’s position elimination resulting from a
reduction in force, a reorganization or a staffing reduction or a mutually
agreed separation on terms satisfactory to the Employer;

 

  (e) The Executive’s voluntary Termination of Employment in any case in which
there is not a Change in Control;

 

  (f) The Executive’s voluntary Termination of Employment without Good Reason
following a change in control;

 

  (g) The Executive’s involuntary Termination of Employment by the Employer for
Cause;

 

  (h) The Executive’s exclusion from participation in the Program by the Company
in accordance with the terms of the Program; or

 

  (i) The termination of the Program.

 

6



--------------------------------------------------------------------------------

Subject to Sections 4.3 and 5.6 and the terms of an applicable Waiver and
Release, the Company will not take action to reduce or eliminate Separation Pay
once a Participant has been separated under this Program and becomes eligible
for or commences receipt of Separation Pay, without the Participant’s written
consent. In no event will any Participant in the Program during the six-month
period prior to the occurrence of a Change in Control be eliminated from
participation during that period unless the Employer reasonably demonstrates
that the elimination (a) was not at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, or (b) otherwise arose in connection with the Employer’s ordinary
operation of its business and without regard to the Change in Control which was
threatened or proposed. Other than in the event of the Participant’s voluntary
Termination of Employment other than for Good Reason following a Change in
Control, no Participant in the Program on the day immediately prior to the
occurrence of a Change in Control can be eliminated from participation in the
Program during the 24-month period commencing on the date of the Change in
Control without the Participant’s consent.

4.3 Employees Offered Other Comparable Employment. If leadership extends
continuing employment opportunities with the Company or its Subsidiaries,
including the Employer, to a Participant who is eligible for Separation Pay
under Section 5.1.1 at the same or at a comparable employment grade or level and
at a level of compensation and benefits that are substantially similar in the
aggregate to those provided in the Participant’s prior role, the Participant is
expected to accept such offer of employment. Failure to accept such offer of
employment will result in the affected Participant being ineligible for any
further Separation Pay under this Program.

ARTICLE V

SEPARATION BENEFITS

A Participant may be eligible for the Separation Pay and benefits described
herein in the event of the Participant’s Termination of Employment under certain
circumstances, including as a result of a Change in Control.

5.1 Separation Pay.

5.1.1 Position Elimination and Mutually Agreed Separations Other than Following
a Change in Control. If the Participant’s employment is involuntarily terminated
by the Employer due to the elimination of the Participant’s role with the
Employer as a result of a reduction in force, a reorganization or a staffing
reduction, or if the Employer and the Participant mutually agree to the
Participant’s Termination of Employment on terms satisfactory to the Employer,
the Employer shall pay to the Participant in accordance with Section 5.3, a
single payment in cash equal to (1) the specified multiple below times the
Participant’s annual base salary, plus (2) the specified multiple below times
the Participant’s annual target bonus amount, plus (3) the specified healthcare
equivalent payment multiple below times the COBRA cost for the coverage level as
most recently in effect for the Participant. The Employer shall also pay the
Equity Equivalent amount identified below at or as soon as practicable following
the time that the applicable equity vesting would occur had the Participant
remained employed by the Employer during the 12 months following the Termination
Date. The Participant will also receive 12 months of outplacement assistance.

 

7



--------------------------------------------------------------------------------

Level

   Base Salary
Multiple    STIP Target
Multiple    Healthcare
Equivalent
Payment Multiple   

Equity Equivalent

CEO    2X    1X    24 Months    Cash equivalent of Structure Equity vesting
within the 12 months following Termination of Employment SVP& Above    1.5X   
1X    18 Months    Senior Executive    1X    1X    12 Months    Executive    1X
   1X    12 Months    Cash equivalent of 50% of Structure Equity vesting within
the 12 months following Termination of Employment

5.1.2 Termination During the Change in Control Period. With respect to any
Participant, if, during the Change in Control Period, the Participant’s
employment is terminated by the Company (or its successor) or its Subsidiaries,
including the Employer for any reason other than Cause, or if the Participant
voluntarily terminates their employment for Good Reason, the Employer shall pay
to the Participant in accordance with Section 5.3(e), a single payment in cash
equal to (1) the specified multiple below times the Participant’s annual base
salary, plus (2) the specified multiple below times the Participant’s annual
target bonus amount, plus (3) the specified healthcare equivalent payment
multiple below times the COBRA cost for the coverage level as most recently in
effect for the Participant.

 

Level

   Base Salary
Multiple    STIP Target Multiple    Healthcare Equivalent
Payment Multiple CEO    2X    1X    24 Months SVP& Above    1.5X    1X    18
Months Senior Executive    1X    1X    12 Months Executive    1X    1X    12
Months

5.1.3 Termination Prior to a Change in Control. With respect to any Participant,
if the Participant’s employment is terminated by the Employer without Cause
during the six-month period immediately prior to the date of a Change in
Control, and the Participant is not otherwise

 

8



--------------------------------------------------------------------------------

eligible for Separation Pay under Section 5.1.1 or did not otherwise enter into
an agreement with the Employer providing for the payment of separation pay
following Termination of Employment, the Participant shall be entitled to the
same Separation Pay as the Participant would have received pursuant to
Section 5.1.2 above had such termination occurred during the Change in Control
Period, unless the Employer reasonably demonstrates that the termination (a) was
not at the request of a third party who indicated an intention or who had taken
steps reasonably calculated to effect a Change in Control, or (b) otherwise
arose in connection with the Employer’s ordinary operation of its business and
without regard to the Change in Control which was threatened or proposed.

5.2 Benefits Continuation. At the time of a Participant’s Termination of
Employment, the Participant shall be eligible to enroll in healthcare
continuation coverage in accordance with COBRA, or other applicable equivalent,
and provision of Separation Pay attributable to the healthcare equivalent
payment multiple will not impact the Participant’s eligibility to enroll in
healthcare continuation coverage.

5.3 Separation Pay Conditions. The receipt of payments as set forth under
Sections 5.1.1, 5.1.2 and Section 5.1.3 above is subject to the following
conditions:

(a) In exchange for the Separation Pay described herein, Participant shall be
required to execute and deliver to Employer a Waiver and Release, unless such
requirement is waived by the Company or it Subsidiaries, including the Employer.
The Employer shall provide a form for such Waiver and Release to the Participant
within 30 days following the Termination Date.

(b) The Participant shall remain in compliance with all Restrictive Covenants
required of Participant as a condition of receipt of Separation Pay;

(c) The Participant’s Termination of Employment under this Agreement constitutes
a “separation from service” within the meaning of Section 409A of the Code with
the Employer and all persons with whom the Employer would be considered a single
employer under Sections 414(b) and (c) of the Code.

(d) If the Participant is a “specified employee” (within the meaning of
Section 409A of the Code and the Treasury Regulations promulgated thereunder and
as determined under the Employer’s policy for determining specified employees)
on the Participant’s Termination Date, and the Participant is entitled to a
payment under this Program that is required to be delayed pursuant to
Section 409A(a)(2)(B)(i) of the Code, then such payment, shall not be paid or
provided (or begin to be paid or provided) until the first business day of the
seventh month following the Participant’s Termination Date in the case of a
termination covered by Section 5.1. or Section 5.1.2, or the first business day
of the seventh month following the Change in Control in the case of a
termination covered by Section 5.1.3.

(e) Payment of amounts owing under this Agreement shall commence or be made on
the following dates (or if not a business day, on the business day

 

9



--------------------------------------------------------------------------------

immediately following): (i) if the Participant is a “specified employee” as
described in Section 5.3(d), on the date specified in Section 5.3(d); (ii) if
the Participant is not a specified employee, and the Employer has requested a
Waiver and Release, within 30 days following the date such Waiver and Release is
effective as provided in Section 5.3(a) or the later Termination Date; and
(iii) if the Participant is not a specified employee and the Employer has not
requested a Waiver and Release, on or around the 60th day following the
Termination Date, in the case of a payment due under Section 5.1.1 or 5.1.2, or
on or around the 60th day following the effective date of the Change in Control,
in the case of a payment due under Section 5.1.3. For Participants who are
terminated under Section 5.3(e)(ii) above on and after November 15 of a
particular year and for Participants who are terminated under
Section 5.3(e)(iii) above on and after November 1 of a particular year, payment
will be made at the latter of the second pay period in January or as soon as
practicable following the date of the expiration of the review and revocation
period under an applicable Waiver and Release, but in no event later than
March 15 of the year following the year in which such termination occurred.

5.4 Payments Treated as Parachute Payments. Notwithstanding any other provision
of this Program or any other plan, arrangement or agreement to the contrary, if
any of the payments provided or to be provided by the Employer or its affiliates
to the Participant or for the Participant’s benefit pursuant to the terms of
this Program or otherwise (“Covered Payments”) are determined to be parachute
payments within the meaning of Section 280G of the Code, with the effect that
Participant is or would be liable for the payment of the excise tax imposed
under Section 4999 of the Code (or any successor provision thereto) or any
similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the “Excise Tax”), then the Compensation
Committee shall determine the appropriate treatment of payments under this
Program in its sole discretion consistent with the requirements of Section 409A
of the Code that produces the most advantageous economic outcome for the
Participant, and its determination shall be final and binding on the
Participant. The Employer shall provide detailed supporting calculations to the
Participant not later than 60 days following to the Termination Date, in the
case of payments due under Section 5.1.1 or Section 5.1.2, or 60 days following
the effective date of the Change in Control, in the case of payments due under
Section 5.1.3.

5.5 Additional Payments Following a Reduction. If the Participant is required by
the IRS or another agency to make a payment or payments of Excise Tax with
respect to such Covered Payments, the Participant shall remain solely
responsible for such payment and the Employer shall bear no responsibility for
such Excise Tax.

5.6 No Mitigation Other than Re-Employment. Subject to Section 4.3 above, the
Participant shall not be required to mitigate the amount of any payment provided
for in this Program by seeking other employment or otherwise and no payment
hereunder shall be offset or reduced by the amount of any compensation provided
to the Participant in any subsequent employment. However, if a Participant
commences re-employment with the Employer following a Termination of Employment
described in Section 5.1.1, and continues to be eligible for Separation Pay in
accordance with Section 5.1.1, the portion of Separation Pay attributable to the
base salary multiple, short-term incentive plan target multiple, and healthcare
equivalent

 

10



--------------------------------------------------------------------------------

payment multiple will cease upon Participant’s reemployment and Participant will
be required to repay a prorated portion of Separation Pay based on the ratio of
the number of days remaining in the 12-month period commencing on Participant’s
Termination Date to 365. For example, a Participant who is re-employed following
200 days of separation will be required to repay 45.2% (165/365) of the
applicable Separation Pay received.

5.7 Exclusion from Annual and Long-Term Incentive Program Resulting from
Separation Agreement. A Termination of Employment resulting in a Participant’s
receipt of Separation Pay under Sections 5.1.1, 5.1.2 or 5.1.3 of the Program
constitutes a “termination of service pursuant to an approved separation
agreement” for purposes of the General Motors Short-Term Incentive Plan. In no
case is a Participant eligible to receive Separation Pay under Sections 5.1.1,
5.1.2 or 5.1.3 of the Program and payment of a full-year or part-year annual
incentive payment. With respect to the General Motors Long-Term Incentive Plan,
a Termination of Employment resulting in a Participant’s receipt of Separation
Pay under Section 5.1.1 of the Program constitutes a “termination of service
pursuant to an approved separation agreement”. A Termination of Employment under
Section 5.1.2 or 5.1.3 that results in the receipt of Separation Pay shall not
constitute a “termination of service pursuant to an approved separation
agreement” under the General Motors Long-Term Incentive Plan.

ARTICLE VI

SUCCESSOR TO COMPANY

This Program shall inure to the benefit of and be binding upon the Company and
its successors. The Company shall require any corporation, entity, individual or
other person who is the successor (whether directly or indirectly by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
the business and/or assets of the Company, to expressly assume and agree to
perform, by a written agreement in form and in substance satisfactory to the
Company, all of the obligations of the Company and the Employer under this
Program.

ARTICLE VII

DURATION, AMENDMENT AND TERMINATION

7.1 Duration. This Program shall remain in effect until the date that is three
years from the Effective Date; provided that upon each annual anniversary of the
Effective Date (the “Renewal Date”), the Program shall extend for an additional
year, unless pursuant to a resolution adopted by the Board prior to the Renewal
Date, the Company determines not to extend the term of the Program. If a Change
in Control occurs while this Program is in effect, the Program shall continue in
full force and effect for a period of at least two years following such Change
in Control, and shall not expire until after all Participants who have become
entitled to any payments or benefits hereunder have received such payments and
benefits in full.

7.2 Amendment or Termination. The Company reserves the right to amend, modify,
suspend or terminate the Program at any time by action of its Board. No
amendment, modification, suspension or termination that has the effect of
reducing or diminishing the rights of a Participant who is receiving Separation
Pay under the Program shall be effective without the written consent of the
Participant. No amendment, modification, suspension or termination that has the
effect of reducing or diminishing the right of any Participant shall be
effective without the written consent of such Participant for a period of two
years following a Change in Control.

 

11



--------------------------------------------------------------------------------

Any amendment, modification, suspension or termination of this Program adopted
after a Change in Control or in anticipation of a Change in Control shall not
affect the right of any Participant to payments or benefits to be paid or
provided as a result of events that occur prior to the second anniversary of the
Change in Control.

7.3 Procedure for Extension, Amendment or Termination. Any extension, amendment
or termination of the Program by the Board in accordance with this Article VII
shall be made by action of the Board in accordance with the Company’s Charter
and By-laws and applicable law.

ARTICLE VIII

MISCELLANEOUS

8.1 Program Administration. This Program shall be administered by the
Compensation Committee or a delegate duly appointed by the Compensation
Committee, provided that in the event of an impending Change in Control, the
Compensation Committee may appoint a person or persons independent of the
third-party effectuating the Change in Control to act in place of the
Compensation Committee effective upon the occurrence of the Change in Control
(the “CIC Committee”), and the CIC Committee shall not be removed or modified
following the Change in Control, other than at its own initiative. The
Compensation Committee retains the sole authority to interpret the provisions of
the Program, either directly or through action of its delegate, and any
interpretation of the Compensation Committee or its delegate regarding the terms
of the Program or their application to one or more Participants is final and
binding on all parties. The Compensation Committee, in its sole discretion, may
take action or cause its delegate to take action that it deems appropriate to
administer the Program as intended, including equal treatment of similarly
situated Participants and other similarly situated officers and executives of
the Company. The Compensation Committee or its delegate may establish
administrative rules and procedures regarding the operation of the Program.

8.2 Determination of Participating Executives. Any clarifications or
determinations regarding the eligibility of an Executive to participate in the
Program shall be made by the Compensation Committee with respect to Compensation
Committee covered executives, and, with respect to Executives other than
Compensation Committee covered executives, by management in a manner consistent
with its duly delegated authority.

8.3 Conditions Precedent and Recoupment. As a condition precedent to the payment
of all or any portion of Separation Pay, each Participant shall (a) refrain from
engaging in any activity which will cause damage to the Company and its
Subsidiaries, including the Employer, or is in any manner inimical or in any way
contrary to the best interests of such entities, as determined in the sole
discretion of the Compensation Committee with respect to the Chief Executive
Officer, and the Company’s Chief Executive Officer or chief human resources
officer (or such individuals holding a comparable role in the event of a
restructuring of positions or re-designation of titles) with respect to all
other Participants; and (b) furnish to the Employer such information with
respect to the satisfaction of the foregoing condition precedent as the Employer
may reasonably request. The failure by any Participant to satisfy any of the
foregoing conditions precedent shall result in the immediate cancellation of any
unpaid portion of the Separation Pay, and such Participant will not be entitled
to receive any consideration with respect to such cancellation. Notwithstanding
anything to the contrary in this Program, payments made under

 

12



--------------------------------------------------------------------------------

the Program may be subject to any recoupment, recovery or claw-back policy
(including any recoupment policy relating to performance-based compensation
adopted by the Board) as in effect or that was binding on the Executive
immediately prior to a Change in Control Period.

8.4 Notices. All notices and other communications required or permitted to be
given or delivered under this Program to the Employer or to the Executive, which
notices or communications must be in writing, shall be deemed to have been given
if delivered by hand, or by nationally recognized overnight courier service
(with confirmation of delivery) or delivered by e-mail of a PDF document (with
confirmation of receipt) addressed as follows:

If to the Employer, to:

General Motors LLC

c/o General Motors Company

300 Renaissance Center

Detroit, Michigan 48243

Attention: Global Director Executive Compensation

E-mail:

With a copy to:

Deputy General Counsel & Corporate Secretary

General Motors Company

300 Renaissance Center

Detroit, Michigan 48243

E-mail:

If to the Executive, to the address most recently on file with the Employer.

The Employer or the Executive may, by notice given to the other from time to
time, designate a different address for the giving of notices or other
communications required or permitted to be given to the party designating such
new address.

8.5 Withholding. Any payment required or permitted to be made or given to a
Participant pursuant to this Program shall be subject to the withholding and
other requirements of applicable laws, and to the deduction requirements of any
benefit plan maintained by the Employer in which the Participant is a
participant, and to all reporting, filing and other requirements in respect of
such payments, and the Employer shall promptly satisfy all such requirements.

8.6 Governing Law. This Program shall be governed by the laws of the State of
Delaware, without application of the conflicts of law provisions thereof.

8.7 Captions. The captions contained in this Program are included only for
convenience of reference and do not define, limit, explain or modify this
Program or its interpretation, construction or meaning.

 

13



--------------------------------------------------------------------------------

8.8 Severability. If any provision of this Program or the application of any
provision to any person or any circumstances shall be determined to be invalid
or unenforceable, then such determination shall not affect any other provision
of this Program or the application of said provision to any other person or
circumstance, all of which other provisions shall remain in full force and
effect. It is the intention of the Employer that if any provision of this
Program is susceptible of two or more constructions, one of which would render
the provision enforceable and other or others of which would render the
provision unenforceable, then the provision shall have the meaning which renders
it enforceable.

8.9 Number and Gender. When used in this Program, the number and gender of each
pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may require.

8.10 Effect on Other Plans, Agreements and Benefits. Except to the extent
expressly set forth herein, any benefit or compensation to which a Participant
is or may be entitled under any agreement between the Participant and the
Company and its Subsidiaries, including the Employer, or any plan, program or
arrangement maintained by such entity in which Participant participates or
participated shall not be modified or lessened in any way by operation of the
Program, but shall be payable in accordance with the terms of the applicable
plan, program or arrangement. Nothing in this Program is intended to guarantee
that the benefit levels or costs will remain unchanged in the future under any
plan, program or arrangement of the Company and its Subsidiaries, including the
Employer, and the applicable plan sponsor reserves the right to amend, modify,
suspend, terminate or discontinue any other plan, program or arrangement
maintained by such plan sponsor in accordance with the terms of that plan,
program or arrangement. Notwithstanding the foregoing, including the eligibility
provisions of Section 4.1, a Participant’s eligibility for severance under this
Program is mutually exclusive with severance available to the Participant
through any plan, program, or arrangement between the Participant or the Company
or its Subsidiaries and the Participant, or pursuant to local statute. If a
Participant is entitled to severance under this Program and any other
arrangement between the Participant and the Employer or the Company or its
Subsidiaries, or pursuant to the application of local statute, and the
Participant is not otherwise excluded from participation in this Program
pursuant to Section 4.1, or otherwise, the Participant will receive the greater
of the severance under this Program or the other applicable severance. Any
severance to which Participant becomes entitled will first be paid under this
Program upon the requirement that Participant waive their claim to the other
severance; provided, however, that if Participant’s entitlement to such other
severance cannot be waived, the amount of Separation Pay hereunder will be
offset by the amount of such other required severance, but not below zero. Upon
the Participant’s Termination of Employment resulting in Separation Pay in
accordance with Section 5.1.2 or Section 5.1.3, all non-competion arrangements
applicable to a Participant, either pursuant to a Restrictive Covenant or
otherwise, shall no longer apply to the Participant, and the Employer (or its
successor) shall enter into a written agreement with the terminated Participant
evidencing this point. For purposes of clarification, non-solicitation,
non-disclosure, confidentiality and other provisions of applicable restrictive
covenants will continue to apply to the Participant.

8.11 Section 409A of the Code. It is intended that any amounts payable under
this Program shall comply with the provisions of Section 409A of the Code and
the Treasury Regulations promulgated thereunder, to the extent applicable, and
this Program will be

 

14



--------------------------------------------------------------------------------

interpreted, administered and operated accordingly. Any payments (including
reimbursements) under this Program that may be excluded from Section 409A either
as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible. Neither the Employer nor the Compensation Committee or the Board shall
have any liability to the Executive with respect to any failure to comply with
the requirements of Section 409A of the Code.

8.12 Application of ERISA. The Program is intended to be an ERISA welfare
benefit plan, and this Program document is intended to constitute the plan
document and the summary plan description for the Program.

8.13 Claims for Benefits. If you are a Participant in the Program and become
eligible to receive Separation Pay under the Program, you will receive the
amounts set forth under Section 5 of the Program for which you are entitled,
provided you otherwise satisfy the conditions of the Program for the receipt of
such Separation Pay. If you feel you have not been provided with all benefits to
which you are entitled under the Program, you may file a written claim with the
Global Director of Executive Compensation, who is the “Claims Administrator”,
with respect to your rights to receive benefits from the Program. You will be
informed of the Claims Administrator’s decision with respect to your claim
within 90 days after it is filed. Under special circumstances, the Claims
Administrator may require an additional period of not more than 90 days to
review your claim. If this occurs, you will be notified in writing as to the
length of the extension, the reason for the extension, and any other information
needed in order to process your claim.

If your claim is denied, in whole or in part, you will be notified in writing of
the specific reason for the denial, the exact Program provision on which the
decision was based, what additional material or information is relevant to your
claim, and what procedure you should follow to get your claim reviewed again. If
you are not notified within the 90-day (or 180-day, if so extended) period, you
may consider your claim to be denied. In either case, you then have 60 days to
appeal the decision to the Senior Vice President of Human Resources, who is the
“Appeal Administrator”.

Your appeal must be submitted in writing. You may submit a written statement of
issues and comments. A decision as to your appeal will be made within 60 days
after the appeal is received. Under special circumstances, the Appeal
Administrator may require an additional period of not more than 60 days to
review your appeal. If this occurs, you will be notified in writing as to the
length of the extension, not to exceed 120 days from the day on which your
appeal was received.

If your appeal is denied, in whole or in part, you will be notified in writing
of the specific reason for the denial and the exact Program provision on which
the decision was based. The decision on your appeal will be final and binding on
all parties and persons affected thereby. If you are not notified within the
60-day (or 120-day, if extended) period you may consider your appeal as denied.

 

15